     Case 1:21-cv-00789-DAD-SKO Document 4 Filed 07/30/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME STALLWORTH,                                 No. 1:21-cv-00789-NONE-SKO (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
13                                                       PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
14            v.                                         TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                         CASE, AND DECLINING TO ISSUE
15                                                       CERTIFICATE OF APPEALABILITY
16                                                       (Doc. No. 3)
      CHRISTIAN PFEIFFER,
17
                         Respondent.
18

19

20          Petitioner Jerome Stallworth is a state prisoner proceeding pro se and in forma pauperis

21   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred

22   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On May 20, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that the petition be dismissed for lack of jurisdiction and for failure to state a

25   cognizable claim for federal habeas relief. (Doc. No. 3.) First, petitioner captioned his petition to

26   the California Court of Appeal for the Fifth Appellate District, indicating that petitioner filed his

27   petition in the wrong court. (Id. at 2; see Doc. No. 1 at 1.) Second, petitioner has not presented

28   his claims for federal relief to the California Supreme Court and thus has not exhausted those
                                                        1
     Case 1:21-cv-00789-DAD-SKO Document 4 Filed 07/30/21 Page 2 of 3


 1   claims. (Doc. No. 3 at 2; see Doc. No. 1 at 7.) Third, petitioner challenges the decision of the

 2   California Board of Parole Hearings finding him unsuitable for parole, but because petitioner

 3   does not allege that he was denied procedural due process guarantees, he has failed to present a

 4   cognizable federal habeas claim. (See Doc. No. 3 at 3.) Those findings and recommendations

 5   were served upon all parties and contained notice that any objections thereto were to be filed

 6   within twenty-one (21) days after service. No objections have been filed, and the deadline to do

 7   so has expired.

 8           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   magistrate judge’s findings and recommendations are supported by the record and proper

11   analysis.

12           In addition, the court declines to issue a certificate of appealability. A state prisoner

13   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

14   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

15   U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. If a court denies a petitioner’s petition, the court

16   may only issue a certificate of appealability when a petitioner makes a substantial showing of the

17   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

18   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

19   that) the petition should have been resolved in a different manner or that the issues presented

20   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,
21   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

22           In the present case, the court finds that petitioner has not made the required substantial

23   showing of the denial of a constitutional right to justify the issuance of a certificate of

24   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

25   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

26   proceed further. Thus, the court declines to issue a certificate of appealability.
27   /////

28   /////
                                                         2
     Case 1:21-cv-00789-DAD-SKO Document 4 Filed 07/30/21 Page 3 of 3


 1        Accordingly,

 2        1.    The findings and recommendations issued on May 20, 2021, (Doc. No. 3), are

 3              adopted in full;

 4        2.    The pending petition for writ of habeas corpus is dismissed;

 5        3.    The Clerk of the Court is directed to assign a district judge to this case for the

 6              purpose of closing the case and then to enter judgment and close the case; and

 7        4.    The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
       Dated:   July 30, 2021
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
